Citation Nr: 1720743	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches prior to November 1, 2010; and in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 1995 to December 1999 and from September 2002 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for migraine headaches.

In May 2011, the Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans' Law Judge (AVLJ).  A transcript of this hearing has been associated with the claims file.

In August 2012 and December 2013, this case was remanded by the Board for further development.  Outstanding treatment records have been obtained and the Veteran was afforded a new VA examination for his migraine headaches.  Therefore, there has been substantial compliance with the remand directives and this issue is properly before the Board.  See Stegall v. West, 11 Vet. App. 265 (1998) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

By rating decision in January 2013, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for his migraine headaches to 30 percent, effective November 1, 2010.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and is characterized as shown on the first page of this decision. 



FINDINGS OF FACT

1. From the date of award of service connection to November 1, 2010, the Veteran's migraine headaches were manifested by daily attacks that were not prostrating. 

2.   From November 1, 2010, the Veteran's migraine headaches have been manifested by very frequent prostrating attacks that were prolonged, but did not cause severe economic inadaptability.


CONCLUSIONS OF LAW

1.   Prior to November 1, 2010, the criteria for a compensable rating for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.   Since November 1, 2010, the criteria for a rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In June 2006, the RO provided adequate notice in response to the Veteran's claim for service connection for migraine headaches.  The Veteran originally appealed the initially assigned rating from the original grant of service connection.  As the Veteran now appeals the initially assigned rating and the staged rating, no additional notice is required because the purpose that the original notice was intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicolson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains service treatment records, post-service treatment records, as well as lay statements from the Veteran and his wife.  The Veteran has also been afforded VA examinations in conjunction with his claim.  The Board finds that the examinations are adequate because it involved a review and summary of the Veteran's history by the examiner, consideration of the Veteran's lay statements, and a thorough clinical examination with findings applicable to the rating criteria.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Initial Disability Rating

The present appeal involves the Veteran's claim that the severity of his migraine headaches warrants a higher initial disability rating.  The Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As here, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  However, as discussed further, the Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable both before and after November 1, 2010.  Therefore, assigning further staged ratings for such disability is not warranted.  

A particular piece of evidence may demonstrate that a veteran suffered from the symptoms of a disability or rating level earlier than the date of an examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110 (a) (West 2014)). 

VA provides disability ratings for migraine headaches as follows: a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A maximum 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 8100.

Neither the rating criteria nor the Court of Appeals for Veterans' Claims has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  "Inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  

The Court, however, in Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004), interpreted the phrase as follows: "nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability, "a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] .... rather than just a 50% rating."  Id. at 446.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16  (a).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id.  at 445.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  It has also considered the entire period of the initial rating claim to see if the evidence warrants the assignment of additional staged ratings for different periods of time.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize only the most relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The RO received the Veteran's claim for service connection for migraine headaches in April 2006.  A VA examination was conducted in July 2006.  The examination report indicates that the Veteran suffered from migraine headaches that were associated with pain behind the eyes which moved to the temples and front of the head.  The headaches caused his neck to stiffen and ringing in the ears.  When the attacks occurred, he reported being able to go to work, but needing medication.  The headache attacks averaged one time per day with each attack lasting for approximately two hours.  The symptoms of the condition were mild nausea with occasional photophobia.  He reported only being able to do limited activity during headaches.  He stated his painful headaches made concentrating at work difficult.  There were no objective factors on examination and neurological examination was normal.  During painful headaches, concentrating at work was difficult.  

VA treatment records from May 2007 indicate that the Veteran experienced almost daily migraine headaches.  VA treatment records dated in July 2007 indicate that the Veteran had a long history of headaches described as throbbing, which were accompanied by photophobia and aggravated by loud noises.  He did not have watering of the eyes, dizziness, or vision loss.  He stated they "may occur 3-4 times a week".  

In an April 2009 statement, the Veteran's wife reported that he was "continually suffering through migraines/headaches that made concentrating on work, studying, and interacting difficult at best."  She reported it affected his performance and outlook on his continuing education. 

VA treatment records from December 2009 indicate that the Veteran had headaches located in the right front parietal area that were aggravated by loud noises, bright lights and relieved by laying in a dark room, shutting off the lights, and sleeping.  The examiner noted that the headaches were also relieved by BC powder.  However, there was no change in the pattern and frequency of headaches.  

Evidence reflects that the Veteran was seen by VA neurology on November 1, 2010 for evaluation of his headaches.  At that time, he described the frequency of his headaches as occurring 5-7 times a week, with severely debilitating headaches occurring 1-2 times a month.  

At his May 2011 Board hearing, the Veteran testified that he left public employment and went into business on his own due to his service-connected disabilities.  He stated that when he would get a headache, he had to shut down his machines and discontinue work for the day.  See May 2011 Board Hearing Transcript, p. 17.  He reported that when his headaches were less severe, he was able to help his children with their homework; however, on the worst days his migraines were accompanied by nausea and vomiting, which caused the Veteran to seclude himself as much as he could.  He stated that he experienced prostrating headaches "most of the time" that caused him to turn out the lights and rest.  He described the headaches as an 8 or 9 out of 10 on a pain scale. 

VA treatment records from August 2011 indicate that the Veteran started to have headaches in the frontal area that were pounding in nature with a severity of 7-8, which began in 2006.  He stated that the headaches lasted for a few hours and that he had occasional nausea and vomiting, photophobia and phonophobia.  The examiner noted that he had severe debilitating headaches once or twice a month.  The examiner also noted that the Veteran experienced neck pain and stiffness that began in 2008 related to his headaches.  

The Veteran was afforded a VA examination in August 2012.  At that time, he reported having headaches which occurred 3-4 times a week generally lasting for 6-8 hours, with severely debilitating headaches occurring 1-2 times a month.  The examiner found that the Veteran had characteristic prostrating attacks of migraine pain more frequently than once a month.  However, the Veteran did not have very frequent prostrating attacks and prolonged attacks of migraine headache pain.  The examiner indicated that his headaches impacted his ability to work.  It was explained that the Veteran was self-employed and a full-time student, and that he was unable to function while having prostrating headaches, and generally found his headaches to reduce his work efficiency and academic performance.

As noted above, in January 2013, the AOJ granted an increased rating for migraine headaches of 30 percent, effective November 1, 2010, the date of the VA treatment record that showed severe debilitating headaches once or twice a month.  

VA treatment records from July 2014 indicate that the Veteran reported that his headaches were debilitating.  He reported quitting the Lions Club and his reenactment exercises.  He stated he mostly stayed in his room in the dark about three days out of the week.  He reported not being able to go to the VA emergency room (ER) due to having to care for his children and he could not afford to go to the local ER.

The Veteran was afforded another VA examination for his headaches in October 2014.  The Veteran reported taking Amitriptyline, Aleve, and ibuprofen for his migraines.  The examiner noted that he experienced pain localized to one side of the head, nausea, vomiting, sensitivity to light, changes in vision, and sensory changes.  The duration of typical headache pain was 1-2 days.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain occurring more frequently than once per month.  He also found that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain or non-migraine headache pain.  The examiner indicated that the Veteran's headaches did not impact his ability to work.  

In October 2014, the Veteran requested a 30 percent rating for his migraine headaches from the date of award of service connection.  

Subsequently, a December 2014 VA clinical record showed that the Veteran reported that his headaches had still been debilitating.  The Veteran was afraid he could no longer work if he could not get his health issues under control.  

At the outset, the Board finds that the Veteran and his wife are both competent and credible in their reports of the frequency, severity, and limitation of activity imposed by the Veteran's service-connected migraine headaches because their statements are consistent, support an increasing trend of severity, and were accepted by the Veteran's treating medical professionals as competent to render an appropriate medical decision on treatment.  In fact, the Board notes that all the evidence regarding the frequency, severity, and limitations imposed by the Veteran's headache disability is lay evidence from the Veteran and his wife as reported to clinicians and examiners who simply transcribed it into the medical record.

Initially, the Board finds that the evidence of record prior to November 1, 2010, does not establish that the Veteran experienced prostrating attacks to warrant a 10 percent rating or higher.  Specifically, on VA examination in July 2006, the Veteran stated that during flare-ups, he was still able to do limited activity.  He also reported being able to go to work.  Additionally, the Veteran's wife's statement from April 2009 indicates that the Veteran was able to "suffer through" his headaches.  Moreover, VA clinical records during this period are silent with respect to any findings of prostrating attacks during this period.  

The Board acknowledges that the December 2009 treatment record indicated that the Veteran's headaches were relieved by lying in a dark room, shutting off the lights, and sleeping.  The examiner also indicated that the headaches could be relieved by BC powder.  While the evidence does suggest that the headaches were relieved by lying in a dark room, shutting off the lights, and sleeping, there is no indication that these prostrating attacks averaged once in two months or more often.  Importantly, the Veteran reported not change in pattern or frequency at that time.  Additionally, while the headaches could have been relieved by sleeping, there is no indication the headaches were such of a severity that the only option the Veteran had was to turn off the lights and go to sleep, which could be considered prostrating.

Therefore, the Board finds that an initial compensable rating is not warranted prior to November 1, 2010.

Moreover, from November 1, 2010, while the Veteran's migraine headaches have been manifested by very frequent prostrating attacks that are productive of nausea, dizziness, and sensitivity to light and noise; they are not prolonged and do not cause severe economic inadaptability.  Therefore, a rating in excess of 30 percent is not warranted from November 1, 2010.

At his Board hearing, the Veteran testified that he experienced prostrating headaches with 8-9/10 pain which caused him to shut off his lights and lay down.  
VA treatment records as well as August 2012 and October 2014 VA examination reports show that the Veteran experiences characteristic prostrating attacks of migraine pain more frequently than once per month.  However, the evidence fails to show that the Veteran's headaches are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability   The August 2012 VA examiner found that the Veteran did not have very frequent prostrating attacks and prolonged attacks of migraine headache pain, which is the criteria for 50 percent rating.  Moreover, the October 2014 VA examiner found that the Veteran did not have frequent prostrating and attacks.  Further, the Veteran's migraine headaches did not impact his ability to work.  

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, the VA examiners specifically considered his own reported medical history, and the Board has referred to his statements in reaching this decision.

The Board acknowledges that the evidence suggests that the Veteran experienced prostrating attacks of migraine pain more frequently than once per month such that it can be said that he experiences them very frequently.  Specifically, the Board acknowledges the Veteran's statements made in July 2014 to the effect that he stays in his room in the dark about three days out of the week.  Further, the evidence is clear that the Veteran's average prostrating attack lasts for 1-2 days.  Thus, the Board does not dispute that they his headaches can be frequent and/or prolonged.

However, the evidence of record does not establish that the Veteran's headaches  are productive of severe economic inadaptability.  Here, the Veteran has reported that he is self-employed.  On his application for increased compensation based on unemployability (TDIU) filed in April 2015, he reported that he is able to work "50 plus" hours a week until April 2015.  He was also able to earn $42,000 in 2014.  The evidence does not demonstrate that the Veteran's migraines have caused severe economic inadaptability.  Specifically, the Board finds it highly probative that the Veteran has not reported losing clients, losing any contracts or losing any profit as a result of his migraines.  The Board acknowledges that at his hearing, he reported that he stopped work when he got a prostrating attack.  However, he was still able to work "50 plus" hours a week suggesting that his migraine condition is not of the severity to warrant a 50 percent rating.  See Pierce, cited above.  Moreover, at that time, the Veteran suggested that he was unable to work due to all of his service-connected disabilities, not just his headaches.  Importantly, in a July 2015 statement the Veteran withdrew his application for TDIU and he decided to continue to work.  The Board additionally finds it highly probative that he reported being able to watch his children while he experienced a prostrating attack.  Thus, while sympathetic to the Veteran's condition, the Board finds that severe economic inadaptability has not been demonstrated.  

To the extent that the Veteran has asserted that a 50 percent rating is warranted because of the frequency or length of his headaches, the Board notes that 38 C.F.R. § 4.7, 4.21 are not applicable to diagnostic codes such as Diagnostic Code 8100 that apply to successive rating criteria, where "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [i]s not met at any one level, the veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Where that is the case, to permit a rating at the higher percentage, "where only two out of the three criteria were met, would eviscerate the need for [a lower rating percentage] since the symptoms established for either rating might be the same."  Id. (citing Camacho v. Nicholson, 21 Vet. App. 366-67 (2007)).  In contrast, in diagnostic codes that do not employ successive rating criteria, "a veteran could potentially establish all of the criteria required for [ ] a [higher] disability rating, without establishing any of the criteria for a lesser disability rating."  Id.

Essentially, although the Veteran has demonstrated very frequent prostrating headaches, which are prolonged, the evidence does not establish that they are productive of severe economic inadaptability.

Therefore, based on the foregoing, the Board concludes that a rating in excess of 30 percent from November 1, 2010 for his migraine headaches is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial higher rating for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial compensable rating for service-connected migraine headaches prior to November 1, 2010, and entitlement to a 30 percent rating thereafter is denied.




____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



D426282
epartment of Veterans Affairs


